Citation Nr: 1103795	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a psychiatric disorder, 
secondary to service-connected disabilities.

4.  Whether the reduction of the disability rating for a thoracic 
spine disability from 40 to 10 percent, effective April 1, 2009, 
was proper.

5.  Entitlement to a rating in excess of 40 percent for a 
thoracic spine disability. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and January 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Roanoke, Virginia.  In the June 2007 rating determination, the 
RO continued the previously denied claim of entitlement to 
service connection for a cervical spine disability; denied 
entitlement to service connection for depression, to include as 
secondary to the service-connected thoracic spine disability; and 
denied a disability evaluation in excess of 40 percent for a 
thoracic spine disability.  In the January 2009 rating 
determination, the RO reduced the service-connected thoracic 
spine disability from 40 to 10 percent disabling, effective April 
1, 2009.

The Board notes that the June 2007 rating decision reopened the 
previously denied claim of service connection for a cervical 
spine disability; however, it has been held that the Board is 
under a legal duty in such a case to determine if there was new 
and material evidence received, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has phrased the issues as whether new and 
material evidence has been received to reopen the claim of 
service connection for a cervical spine disability. 

The newly reopened claim of service connection for a cervical 
spine disability and the issue of entitlement to service 
connection for a psychiatric disorder, as secondary to service-
connected disabilities, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  In a November 2001 rating determination, the RO denied 
service connection for a cervical spine disability on the basis 
that new and material evidence has not been received to reopen 
the previously denied claim.  The Veteran was notified of the 
decision that same month and did not appeal; thus, the decision 
became final.  

2.  Evidence received since the November 2001 denial of service 
connection for a cervical spine disability, on the basis that new 
and material had not been received, raises a reasonable 
possibility of substantiating the claim.

3.  An August 2005 rating decision increased the disability 
rating for the thoracic spine disability rating from 10 to 40 
percent, effective March 28, 2005. 

4.  In a January 2009 rating determination, the RO reduced the 
Veteran's thoracic spine disability from 40 to 10 percent 
disabling, effective April 1, 2009; the 40 percent rating was in 
effect for less than five years. 

5.  Evidence available at the time of the rating reduction 
demonstrated that the Veteran had pain on flexion of the 
thoracolumbar spine at 26 degrees.

6.  The thoracic spine disability reveals forward flexion of the 
thoracolumbar spine limited to less than 30 degrees; there has 
been no demonstration of unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes lasting six (6) 
weeks during the previous 12 months; with no evidence of 
neurological manifestations, including radiculopathy, being 
associated with the service-connected thoracic spine disability.


CONCLUSIONS OF LAW

1.  The November 2001 rating determination denying service 
connection for a cervical spine disability on the basis that new 
and material evidence had not been received is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2010).

2.  Evidence received since the November 2001 rating 
determination denying service connection for a cervical spine 
disability on the basis that new and material evidence had not 
been received, is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

3.  The January 2009 rating determination which reduced the 
thoracic spine disability rating from 40 percent to 10 percent 
was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. 
§ 3.344(c) (2010).

4. The criteria for a 40 percent disability evaluation, and no 
more, for a thoracic spine disability have been met throughout 
the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5235-5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Cervical Spine

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO initially denied the Veteran's claim of entitlement to 
service connection for a cervical spine disability in a January 
1997 rating decision.  At the time of the denial, the RO found 
that there was no probative evidence demonstrating that the 
Veteran sustained an injury of the cervical spine in service, or 
that his claimed cervical spine disability was otherwise related 
to his active service, and the claim was denied.  The Veteran was 
notified of that decision the same month and did not appeal.  
Thus, the decision became final.  In addition, service connection 
for a cervical spine disability was also denied in a June 1997 
rating decision, of which the Veteran was informed by letter in 
June 1997 and which he also did not appeal.  This decision, too, 
is final.

In the November 1999 determination, the RO declined to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a cervical spine disability for the same reasons 
given at the time of the June 1997 decision.  The Veteran was 
notified of this decision that same month and did not appeal.  

In November 2001, the RO again denied service connection for a 
cervical spine disorder on the basis that new and material 
evidence had not been received.  In denying service connection, 
the RO noted that service connection had previously been denied 
for a cervical spine disability as the service treatment records 
were completely negative for any type of cervical problem.  The 
RO noted that the Veteran was treated in August 1992 for a strain 
of the left rhomboid muscle, however, no cervical complaints were 
reported.  The RO observed that no treatment for a left rhomboid 
strain was shown after August 1992.  The RO also noted that the 
March 1994 service separation examination was negative for any 
complaints or clinical evidence of any type of back disability.  
The RO reported that treatment records from the VA Medical Center 
noted that the Veteran had a congenitally small cervical spine 
canal with resulting cervical spondylosis.  It also observed that 
the Veteran had undergone a cervical diskectomy in September 
2001.  The RO indicated that service connection remained denied 
because there was no evidence that any cervical spine disability 
was incurred in or aggravated by the Veteran's active military 
service.  As set forth above, the Veteran was notified of this 
decision that same month and did not appeal.  Thus, the decision 
became final.  

The evidence before VA at the time of the prior final decisions 
consisted of the Veteran's service treatment records, post-
service treatment records, and statements from the Veteran 
expressing his belief that his cervical spine disability was due 
to an inservice injury. 

At the time of the November 1999 and 2001 decisions, VA treatment 
records revealed that the Veteran consistently reported cervical 
spine pain that he associated with an inservice injury.  The 
records did not contain any opinion from a treating physician as 
to whether the Veteran's cervical spine pain was related to 
active service.  

Evidence added to the record subsequent to the November 2001 
rating determination includes VA and private treatment records 
showing continued complaints of cervical spine pain which the 
Veteran attributed to an inservice injury.  

Also added to the record are the results of a March 2007 VA 
examination, wherein the examiner noted that rhomboid pain 
associated with the Veteran's thoracic spine disability could 
cause pain in the low neck and shoulders.  However, in a March 
2007 addendum to the report of examination, the examiner stated 
that it was less likely than not that the Veteran's cervical 
spine disability was related to the in-service treatment for 
rhomboid strain.  Also added to the record are the results of an 
April 2007 VA psychiatric examination, wherein the examiner, when 
relating the Veteran's adjustment disorder with depressed mood to 
his service-connected disability, viewed the Veteran's cervical 
spine disability as arising from service.  In addition, the 
Veteran provided statements indicating that his cervical spine 
disability first manifested in service and was related to his 
active service. 

New and material evidence has been received to reopen the claim 
of service connection for a cervical spine disability.  The April 
2007 VA examination report suggesting that the Veteran's cervical 
spine disability stems from an in-service injury when combined 
with the Veteran's reports of inservice symptoms, relates to 
previously unestablished elements of the claim-a possible link 
between the current disability and the Veteran's period of 
service.  Therefore, the Veteran's claim is reopened.  See 
38 C.F.R. § 3.156(a).


Reduction

In a June 1997 rating determination, the RO granted service 
connection and awarded a 10 percent disability evaluation for 
mild scoliosis of the thoracic spine, with an effective date of 
April 30, 1996. 

In an August 2005 rating determination, the RO increased the 
Veteran's thoracic spine disability evaluation from 10 to 20 
percent effective July 20, 2004, and to 40 percent effective 
March 28, 2005, using Diagnostic Code 5299-5237.  In the January 
2009 rating decision, the RO reduced the Veteran's disability 
evaluation for his thoracic spine from 40 to 10 percent 
disabling, effective April 1, 2009.  The Veteran contends that 
the reduction was improper as his disability had not improved to 
warrant such a reduction.  
Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect. 

Generally, when reduction in the rating of a service-connected 
disability is contemplated and the lower rating would result in a 
reduction or discontinuance of compensation payments, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).  In the 
advance written notice, the beneficiary will be informed of his 
right for a pre-determination hearing, and if a timely request 
for such a hearing is received within 30 days, benefit payments 
shall be continued at the previously established level pending a 
final determination.  38 C.F.R. § 3.105(i)(1).

In an October 2008 letter, the RO notified the Veteran of a 
proposed reduction for his thoracic spine disability.  It was 
indicated that that he had 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level, and that if he did not respond 
within those 60 days, his disability rating would be reduced, 
effective the first day of the third month following the notice 
to him of the final decision.  The Veteran did not respond within 
the 60 days of the notice of the proposal to reduce. 

The Veteran has not indicated that he did not receive the notice 
of the proposed reduction nor has he offered any such argument.  
He has indicated that he does not believe that his disability 
improved to warrant any reduction.  As such, the Board finds that 
the Veteran received proper notice of the proposed reduction and 
the question now remaining is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344(a)(b).  However, the provisions of 38 C.F.R. § 3.344(c) 
specify that those considerations are required for ratings which 
have continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant a reduction in rating.  Similar protections are 
afforded to veterans who have been awarded a total rating based 
on unemployability under 38 C.F.R. § 3.343.

In this case the 40 percent rating for the thoracic spine 
disability was in effect for less than 5 years, and the 
provisions 38 C.F.R. § 3.344(a),(b) are therefore not applicable.  
38 C.F.R. § 3.344(c).

As such, the question is whether an examination had shown an 
improvement warranting reduction in the rating.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§  4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Prior to the rating reduction, the Veteran was in receipt of a 40 
percent disability evaluation under DC 5237.  The diagnostic 
criteria in effect in January 2009, and currently, provide that a 
10 percent rating is warranted where the evidence shows forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more of the height. 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

A 40 percent evaluation will be assigned where there is evidence 
of forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately."  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010), 38 C.F.R. § 4.71a, DC 5237.

At the time of a September 2004 VA examination, range of motion 
testing of the thoracolumbar spine revealed forward flexion to 70 
degrees, with pain at 50 degrees, extension to 30 degrees, with 
muscle spasm at 30 degrees, lateral flexion to 20 degrees, 
bilaterally, and rotation to 15 degrees, bilaterally.  Repeated 
flexion caused incoordination and weakness.  Neurologic 
examination revealed neurological abnormalities related to the 
lumbar portion of the spine, but not in relation to the service-
connected thoracic spine.  A MRI performed on the thoracic spine 
was unremarkable.

Treatment records for the time period from September 2004 to July 
2005 reveal that the Veteran periodically complained of and 
sought treatment for neck pain.  There were no complaints of 
upper back pain.  The records also did not reveal that he 
complained of or sought treatment specifically for the thoracic 
spine.  There were no ranges of motion of the thoracolumbar spine 
noted at any time during this period.

At the time of a July 2005 VA examination, physical examination 
revealed moderate spasm of the right thoracic sacrospinalis 
muscles, with no spasm of the muscles on the left.  There was 
also no evidence of muscle atrophy or weakness.  Mild guarding 
and mild tenderness to palpation were present.  Ranges of motion 
of the thoracolumbar spine were as follows:  flexion to 30 
degrees, extension to 12 degrees, lateral flexion to 25 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally, with pain 
on the ends of all ranges of motion.  The joint function was not 
additionally limited by pain, fatigue, weakness, incoordination, 
or lack of endurance after repetitive use.  X-rays taken at that 
time revealed slight scoliosis of the thoracic spine, but no 
arthritis.  Neurologic examination revealed neurological 
abnormalities related to the cervical and lumbar portions of the 
spine, but not the thoracic spine.

Treatment records for the time period covering July 2005 to June 
2006 show that the Veteran periodically complained of and sought 
treatment for neck pain and was advised to undergo surgery on his 
neck.  There were no notations of upper back pain.  There was 
also no indication that he complained of or sought treatment 
specifically for the thoracic spine.  There were no ranges of 
motion of the thoracolumbar spine recorded during this period.

At the time of a June 2006 VA examination, ranges of motion for 
thoracolumbar spine were as follows:  flexion to 30 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 10 degrees, bilaterally, with pain 
on the ends of all ranges of motion.  The joint function was 
noted to be additionally limited by pain, fatigue, weakness, and 
lack of endurance after repetitive use.  There was no additional 
limitation as a result of incoordination following repetitive 
use.  X-rays revealed slight scoliosis of the thoracic spine, but 
no arthritis.  Neurologic examination revealed neurological 
abnormalities related to the cervical and lumbar portions of the 
spine, but not the thoracic spine.

Treatment records for the time period from June 2006 to March 
2007 reveal that the Veteran periodically complained of and 
sought treatment for neck pain associated with a failed cervical 
fusion.  At the time of a December 2006 visit, the Veteran 
reported worsening back pain.  Physical examination performed at 
that time revealed muscle spasm over the medial edge of the left 
mid and upper scapula.  Ranges of motion of the thoracolumbar 
spine were again not reported during this time period.  

At the time of a March 2007 VA examination, ranges of motion for 
the thoracolumbar spine were as follows:  flexion to 90 degrees; 
extension to 20 degrees; lateral flexion to 30 degrees, 
bilaterally; and rotation to 25 degrees, bilaterally; with pain 
on the ends of all ranges of motion.  

The joint function was additionally limited by fatigue and 
weakness, with weakness being the major functional impact.  It 
was not additionally limited by pain, lack of endurance, or 
incoordination following repetitive use.  There were no signs of 
intervertebral disc syndrome.

Treatment records from March 2007 to September 2008 reveal that 
the Veteran periodically complained of and sought treatment for 
neck pain associated with a failed cervical fusion, and that he 
was advised to undergo an additional surgery.  There were no 
complaints of upper back pain noted and the records did not 
demonstrate that he complained of or sought treatment 
specifically for the thoracic spine.  Ranges of motion of the 
thoracolumbar spine were again not reported during this time 
frame. 

At the time of a September 2008 VA examination, ranges of motion 
for the thoracolumbar spine were as follows:  flexion to 90 
degrees, with pain at 26 degrees; extension to 30 degrees, with 
pain at 9 degrees; lateral flexion to 30 degrees, bilaterally, 
with pain at 8 degrees on the right, and at 12 degrees on the 
left; and rotation to 30 degrees, bilaterally, with pain at 11 
degrees on the right, and at 12 degrees on the left. 

The joint function was additionally limited by pain with pain 
being the major functional impact.  It was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  There were no signs of 
intervertebral disc syndrome.  X-rays taken of the thoracic spine 
were within normal limits.

Treatment records from September 2008 onward also do not reveal 
any treatment related to the thoracic spine, with no ranges of 
motion for the thoracolumbar spine being reported at any time 
during this period.

While the March 2007 examination reported an ability to flex to 
90 degrees, the examiner reported additional limitation due to 
fatigue and weakness that additionally limited the joint function 
by 0 degrees.  The degree of additional limitation was not 
otherwise made clear.  With resolution of reasonable doubt in the 
Veteran's favor, the Board concludes that this examination cannot 
be interpreted as showing improvement in the Veteran's 
disability, given the fact that the Veteran had functional 
impairment due to fatigue and weakness, and particularly when 
considered with the report of the September 2008 examination.

The September 2008 VA examination also showed an ability to flex 
to 90 degrees, but reported pain beginning at less than 30 
degrees. i.e., at 26 degrees.  The Court has held that painful 
motion can equate to limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels 
dealt with the specific criteria for rating arthritis, the Court 
has made similar holdings in dealing with ratings under DeLuca 
and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. 
Brown, 10 Vet. App. 93, 98-99 (1997).  In the light of 
Lichtenfels and Smallwood the findings on the September 2008 
examination must be viewed as supporting a continuation of the 40 
percent rating on the basis of painful motion of less than 30 
degrees' forward flexion.  The Board concludes that the evidence 
did not show improvement and that restoration of the 40 percent 
disability evaluation as of April 1, 2009 is warranted.  


Increased Rating

As noted above, the Veteran's thoracic spine disability was rated 
40 percent disabling under DC 5237, which pertains to lumbosacral 
strain.  38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2010).  Lumbosacral strain is 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  Because there is no diagnostic code specifically 
relating to disabilities of the thoracic spine, the Veteran's 
thoracic spine disability was rated by analogy under DC 5237.  
See 38 C.F.R. §§ 4.20, 4.27 (2010).  

The Veteran has not contended nor has it been demonstrated in 
this case that he has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (5239), 
ankylosing spondylitis (5240), spinal fusion (DC 5241), 
degenerative arthritis of the spine (5242), or intervertebral 
disc syndrome (5293). 

In this regard, the Board notes that on VA examinations performed 
in September 2004, July 2005, June 2006, March 2007, and 
September 2008, none of the above-listed disabilities were 
diagnosed.  X-ray examination of the thoracic spine revealed mild 
scoliosis but no degenerative changes, and while neurologic 
examination revealed abnormalities associated with the cervical 
and lumbar spinal segments, no neurological abnormalities 
associated with the thoracic spine were found, and intervertebral 
disc syndrome was specifically ruled out.  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for a maximum rating of 40 percent in the absence of 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine. 

The Veteran is already in receipt of a 40 percent disability 
rating.  Ankylosis of the thoracolumbar spine has not been 
diagnosed.  There was no evidence of ankylosis at the time of VA 
examinations performed in September 2004, July 2005, June 2006, 
March 2007, and September 2008.  Ankylosis has not otherwise been 
reported.  Because ankylosis was not shown, the General Rating 
Formula for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating.

As there is no other diagnostic criteria applicable in this case, 
as outlined above, the claim for a rating in excess of 40 percent 
must be denied.

The Board has determined that the Veteran is entitled to no more 
than a 40 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, these 
provisions are not for consideration where, as in this case, the 
Veteran is in receipt of the highest rating based on limitation 
of motion and a higher rating requires ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  Further, on each 
examination, while the Veteran's thoracic spine was found to be 
limited by pain or weakness as a result of repetitive use, as 
detailed in the section above, such limitations did not result in 
additional limitation of motion beyond that contemplated by the 
40 percent rating.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  However, the weight of the credible evidence 
demonstrates the Veteran's thoracic spine disability did not 
warrant a rating higher than 40 percent.  As the preponderance of 
the evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's thoracic spine disability is manifested by 
limitation of motion and functional impairment.  These 
manifestations are contemplated by the rating schedule.  The most 
recent VA examiner did not indicate that the disability caused 
marked interference with employment.  The disability has also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for a 
cervical spine disability and the propriety of the rating 
reduction, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004 (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to these claims, further assistance is not required to 
substantiate that element of the claim. 

With respect to the Veteran's claim for an increased rating for 
his thoracic spine disability, the Court had held that at a 
minimum, adequate VCAA notice in an increased rating claim 
required that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were not 
disturbed by the Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court reversed that decision based upon a finding 
that the Federal Circuit's framework for harmless-error analysis 
was too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

Here, neither the appellant nor his representative has identified 
any deficiency in notice which would compromise a fair 
adjudication of the claims.

In a December 2005 letter, VA notified the Veteran that he should 
submit evidence showing that his service-connected thoracic spine 
disability had worsened in severity.  He was also told that he 
could substantiate the claim with a statement from his doctor, 
containing the physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of the examinations and 
tests.  He was also instructed that he may submit statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner his disabilities had 
become worse.

The December 2005 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence VA 
would help the Veteran get.  In a February 2009 letter, the RO 
provided notice with regards to the elements outlined in Vazques-
Flores.

The timing deficiency with regard to this notice was cured by 
readjudication of the claim in a statement of the case issued in 
April 2009 and a supplemental statement of the case issued in 
November 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

Accordingly, VA has satisfied its duty to notify the Veteran with 
respect to this claims for an increased rating.  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the Veteran.  The Veteran's 
service treatment records are in the claims file.  VA and all 
available private treatment records are in the record.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  Thus, VA has made every reasonable 
effort to obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Veteran was provided VA examinations with respect to his thoracic 
spine disability in July 2005, June 2006, March 2007, and 
September 2008.  There is no indication of record that the 
Veteran's thoracic spine disability has worsened since the date 
of the most recent examination.  Accordingly, an additional 
examination is not required. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, these examinations contain sufficient detail in order 
to properly rate the Veteran's disability.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine disability 
is reopened. 

The January 2009 reduction of the rating for a thoracic spine 
disability from 40 to 10 percent, effective April 1, 2009, was 
improper.

A disability rating in excess of 40 percent for a thoracic spine 
disability is denied. 


REMAND

Additional development is required prior to further appellate 
review with regard to the newly reopened claim of service 
connection for a cervical spine disability and service connection 
for a psychiatric disorder, secondary to service-connected 
disabilities.

The Veteran maintains that his cervical spine disability arises 
from the same injury that resulted in his service-connected 
thoracic spine disability.  Service treatment records demonstrate 
only a single entry which can be construed as possibly pertaining 
to either the neck or back.  In August 1992, the Veteran sought 
medical treatment for left upper back, scapular, and left 
shoulder pain that had persisted for the previous three days, 
despite taking ibuprofen.  He reported no preceding trauma, and 
denied experiencing headaches, nausea, vomiting or diarrhea.  He 
complained of paresthesias in the left hand in an ulnar 
distribution.  Symptoms were reproducible upon reaching forward 
and elevating the left arm.  The impression was left rhomboid 
muscular strain.

Post-service clinical records demonstrate that the Veteran has 
consistently reported a history of neck pain stemming from his 
active service.  

The Veteran is competent to report that he experienced neck pain 
in service.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low. 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  

Although the Veteran was afforded a VA examination in conjunction 
with his current claim for service connection for a cervical 
spine disability, the examiner did not address whether the 
Veteran's current cervical spine disability was directly related 
to his active service.  Rather, the examiner addressed only 
whether the cervical spine disability was caused or aggravated by 
his service-connected thoracic spine disability.  As the Veteran 
contends that his current cervical spine disability stems 
directly from an injury sustained in service, the Board finds 
that the March 2007 examination is inadequate for rating 
purposes, and that a remand for an examination and opinion is 
therefore required.

The Board further notes that because the record reflects that the 
Veteran's currently diagnosed psychiatric problems may be related 
in part to his cervical spine disability, the claim for service 
connection for an acquired psychiatric disorder is inextricably 
intertwined with the appellant's pending claim for service 
connection for a cervical spine disability, as the resolution of 
that claim might have bearing upon the claim for service 
connection for an acquired psychiatric disorder.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
claim currently on appeal is to defer adjudication of the claim 
on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA orthopedic 
examination to determine the etiology of 
any current cervical spine disorder.  All 
indicated tests and studies are to be 
performed and all findings must be reported 
in detail.  The claims folder and a copy of 
this remand must be made available to the 
examiner and the examiner must note such 
review in his report.  Following 
examination, the examiner is to provide the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that the current cervical spine 
disability is related to trauma sustained 
in service?  In this regard, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the neck 
disability, in addition to his statements 
regarding the continuity of symptomatology.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The examiner should also provide 
an opinion as to the approximate date of 
onset of the Veteran's current neck 
disability.  Detailed rationale for each 
opinion must be provided.  

2.  If, as a result of the cervical spine 
examination, the examiner determines that 
it is less likely than not that the 
Veteran's cervical spine disability is 
related to his active service, forward the 
claims file to the examiner who conducted 
the April 2007 VA psychiatric examination 
for the purpose of preparing an addendum to 
the report of examination addressing 
whether it is at least as likely as not 
that the Veteran's current psychiatric 
disorder is caused or aggravated by his 
service-connected thoracic spine disability 
(as separate and distinct from his cervical 
spine disability).   If the examiner is no 
longer available, schedule the Veteran for 
a VA examination, with the examiner, 
following a complete review of the claims 
folder and examination of the Veteran, 
being requested to answer the above 
question.  Complete detailed rationale is 
requested for any opinion that is rendered.  

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claim for 
service connection for a cervical spine 
disability on a de novo basis and the claim 
of service connection for a psychiatric 
disorder, claimed as secondary to service-
connected disabilities.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case. Then, 
return the case to the Board, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


